department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-2571-99 uilc internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel field service cc dom fs subject commissions paid to independent sales representatives this field_service_advice responds to your memorandum dated july field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue whether commissions paid to independent representatives for the signing of customers to the cellular telephone service provided by the taxpayer are currently deductible by the taxpayer conclusion further case development is required law and analysis sec_162 provides that there will be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_263 generally provides that no deduction shall be allowed for the cost of permanent improvements or betterments made to increase the value of any property further clarification is found in sec_1 a - a specifying that costs incurred to acquire property having a useful_life substantially beyond the close of the taxable_year are required to be capitalized under sec_263 it is well-established that deductions are a matter of legislative grace and that the taxpayer bears the burden of proving entitlement to the deduction sought 292_us_435 403_us_345 503_us_79 the case law illustrates the highly factual nature of the inquiry and that the distinction between capital and deductible items is often a matter of degree and not kind 503_us_79 quoting 290_us_111 and therefore each case turns on its own special facts id quoting deputy v du pont case development hazards and other considerations deborah a butler by clifford m harbourt senior technician reviewer income_tax accounting branch field service
